SILBERMAN, Judge.
James Witt appeals his sentences for two counts of tampering with a witness in a third-degree felony investigation which were imposed after revocation of probation. The written sentences designate Witt as a habitual felony offender (HFO) and as a violent felony offender of special concern (VFOSC). Witt filed a motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b), and the trial court determined that Witt was entitled to a resentencing hearing based on his sentence as an HFO and at which time the court would strike costs of prosecution over $100. The trial court denied Witt's challenge to his status as a VFOSC. The State points out in its brief that the record reflects that Witt withdrew his rule 3.800(b) motion in the trial court and that the resentencing hearing was cancelled. Therefore, we affirm Witt's sentences imposed after revocation of probation.
Affirmed.
KELLY and BADALAMENTI, JJ., Concur.